Citation Nr: 1614970	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  13-17 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypothyroidism, to include as due to exposure to herbicides.

3.  Entitlement to service connection for syncope with implantable cardiac pacemaker (claimed as a heart disorder), to include as due to exposure to herbicides.

4.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

5.  Entitlement to service connection for inclusion body myositis of multiple joints, to include as due to exposure to herbicides.

6.  Whether new and material evidence to reopen a claim for service connection for hepatitis C has been received.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

8.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance (A&A) of another person or housebound status.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1969 to May 1973, to include service in Vietnam from July 1969 to February 1971.

A claim for service connection for hepatitis C was previously denied by the RO in April 2005.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the RO denied service connection for depression (also claimed as PTSD), hypothyroidism, syncope with implantable cardiac pacemaker (claimed as a heart condition), hypertension, and inclusion body myositis of multiple joints; denied the Veteran's petition to reopen a claim for service connection for hepatitis C; denied a TDIU; and denied entitlement to SMC based on the need for the regular A&A of another person or housebound status.  In October 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2013.

In a July 2013 rating decision, the RO denied service connection for sleep apnea as secondary to depression and PTSD.  The Veteran filed an NOD in September 2013, and the RO issued an SOC in January 2014.  However, the Veteran did not perfect an appeal of that matter by filing a timely substantive appeal, and the RO closed the appeal.  See 38 C.F.R. §§ 20.202, 20.302(b) (2015).  Hence, that issue is not before the Board.

In November 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO with respect to the issues for which an appeal had been perfected.  A transcript of that hearing is of record.

During the hearing, the Veteran's representative requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  To date, no additional evidence has been received.

Also during the hearing, the Veteran advanced argument to the effect that he believed that his hypothyroidism, hypertension, heart disorder, and inclusion body myositis might all be attributable to exposure to herbicides.  Hence, these claims have been characterized to include consideration of such exposure.

The Board notes that this appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision addressing the claim for service connection for hypothyroidism is set forth below.  The remaining claims on appeal are addressed in the remand following the order; those matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, during the November 2015 hearing, the Veteran made statements suggesting that he would like to reopen a previously denied claim for service connection for a pilonidal cyst.  However, it does not appear that a request to reopen that claim has yet been addressed by the AOJ.  As such, this matter is not properly before the Board.  

In this regard, the Board notes that, effective March 24, 2015, a claim for benefits must be submitted on an application form prescribed by the Secretary.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660 (Sept. 25, 2014) (Dates).  If the Veteran wishes the AOJ to consider a petition to reopen his claim for service connection for a pilonidal cyst, he and/or his representative must file the appropriate application with the AOJ.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  Although the Veteran served in Vietnam during the Vietnam era, and is thus presumed to have been exposed to herbicides during service, hypothyroidism is not recognized by VA as etiologically related to herbicide exposure.

3.  Hyperthyroidism was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion of a medical relationship between that disability and the Veteran's military service, to include in-service exposure to herbicides.



CONCLUSION OF LAW

The criteria for service connection for hyperthyroidism, to include as due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2010 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for hyperthyroidism, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2012 rating decision reflects the initial adjudication of the claim after issuance of the August 2010 letter.  Hence, the August 2010 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and private medical treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record on this claim, prior to appellate consideration, is required.

The Board acknowledges that no medical etiology opinion has been obtained in connection with this claim.  However, as explained in more detail below, on these facts, no such medical opinion is required.

As for the November 2015 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires a Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the November 2015 hearing, the undersigned identified the issues on appeal.  Also, information was solicited regarding the nature of the Veteran's conditions, and whether further evidentiary development was required.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  In addition, as noted, at the time of the hearing, the undersigned granted the representative's request for a 60-day abeyance period for submission of additional evidence.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the AOJ, the Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran seeks to establish service connection for hypothyroidism.  During the November 2015 Board hearing, he testified that he had been diagnosed with a thyroid disorder around 2006.  He acknowledged that no one have ever correlated his disorder to herbicide exposure, but expressed a belief that the condition might be attributable thereto.

Considering the pertinent evidence of record in light of the governing legal authority, the Board finds that service connection for hypothyroidism is not warranted under any theory of entitlement.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f)) and 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's service records reflect that he had service in the Republic of Vietnam during the Vietnam Era.  Therefore, he is presumed to have been exposed to herbicides during his period of service.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See, e.g., Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange; Update 2008, 75 Fed. Reg. 81,332 (Dec. 27, 2010); Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 (June 8, 2010).

In this appeal, the evidence of record reflects that the Veteran has been diagnosed with hypothyroidism, and that he takes medication therefor.  However, hypothyroidism is not listed as a presumptive disease based on herbicide exposure.  As such, service connection cannot be granted on a presumptive basis.

Notwithstanding that the presumption does not apply, service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability is in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); see also Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994).

Service connection may also be granted for disability resulting from disease or injury otherwise incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this appeal, the Veteran's service treatment records are entirely devoid of any evidence reflecting complaints, findings, or diagnoses pertaining to thyroid dysfunction.  Indeed, he specifically denied any history of thyroid trouble when he was examined for separation from service, and his endocrine system was found to be normal.

Post-service, there is no lay evidence of thyroid dysfunction until approximately 2006-more than 30 years after service-when the Veteran reported first being diagnosed with a thyroid disorder (and no available medical evidence of such a diagnosis prior to May 2011, when a history of hypothyroidism was noted).  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, there is no competent evidence or opinion of a medical relationship between the Veteran's thyroid disorder and service, to include in-service exposure to herbicides, and the Veteran has not presented or identified any such evidence or opinion.  Moreover, on these facts, VA is not required to arrange for the Veteran to undergo VA examination, or to otherwise obtain a medical opinion to address the etiology of his thyroid disorder, manifested many years post service.

In this regard, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

In this case, the claim on appeal does not meet the fundamental requirement to obtain a VA medical opinion.  As set out in the discussion above, there is no evidence whatsoever of any in-service disease or injury pertaining to the thyroid gland.  Nor is there any suggestion by medical or other persuasive evidence that the Veteran's thyroid disorder is in any way linked to his active duty service.  Moreover, the Veteran has not alleged continuity of thyroid symptoms since service.  As the current record does not reflect even a prima facie claim for service connection for the claimed disability, VA has no obligation to obtain any medical opinion commenting upon its etiology.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

As for the Veteran's own assertions, the Board acknowledges that laypersons are competent to provide evidence of matters within their personal knowledge-to include the onset and continuity of observable symptoms.  See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, however, the Veteran has not asserted that he has experienced continuity of symptoms since service; rather, his statements suggest that he was diagnosed with thyroid dysfunction in approximately 2006.

Furthermore, to whatever extent that assertions by the Veteran are being advanced to actually establish that there exists a medical relationship between his thyroid symptoms and service, to include in-service exposure to herbicides, such attempt must fail.  The question of whether and to what extent his disability is related to service is complex in nature.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to have appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion as to the etiology of his disability.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, in this appeal, lay assertions of medical etiology-and, more specifically, medical nexus to service, to include in-service exposure to herbicides-have no probative value.  Accordingly, the Veteran can neither support his claim, nor counter negative medical evidence of record, on the basis of lay assertions, alone.

For the foregoing reasons, the Board concludes that the claim for service connection for hypothyroidism must be denied.  In reaching the decision to deny the claim, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine.  Unfortunately, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypothyroidism, to include as due to exposure to herbicides, is denied.


REMAND

The Board's review of the record reveals that further AOJ action on the matters remaining on appeal is warranted.

With respect to the Veteran's claim for service connection for an acquired psychiatric disability, to include depression and PTSD, the Board notes that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

In July 2010, VA published a final rule that amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

For purposes of the amendment, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

Thus, the primary effect of the amendment of § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor related to the Veteran's "fear of hostile military or terrorist activity."  In such instances, in lieu of verifying any reported, in-service stressor(s), a medical opinion concerning the adequacy of the stressor(s), and the relationship between the stressor(s) and a veteran's symptoms, is obtained from a VA, or VA contracted, psychiatrist or psychologist.

In this appeal, in a November 2010 report, a VA psychologist concluded that the Veteran did not have PTSD, but rather a depressive disorder, and that it was unlikely that the disorder was related to service, to include the Veteran's fear of hostile military activity.  The examiner's opinion appears to have been premised, in part, on the fact that it was "unclear" to the examiner whether the Veteran had suffered trauma in service sufficient to support a diagnosis of PTSD, and the examiner's assessment that the Veteran suffered minimal re-experiencing of in-service events.

Since the time of the November 2010 examination, the Veteran has reported further details with respect to particular events in Vietnam that have caused him distress.  Specifically, the Veteran has reported that:

(1) When he first arrived in Vietnam, in Cam Ranh Bay, around the end of July 1969, had been there only about a week, was still in transit, and had not yet been issued a weapon, his location came under enemy mortar attack.  The enemy destroyed a water tower, and a first sergeant ordered the Veteran and others into a bunker, where they waited, defenseless, while mortars went off around them.  The Veteran was the first one to go into the bunker, and about 20 to 30 other men came in on top of him.

(2) While on guard duty on one occasion, he saw a big ball of fire that looked like it might have been a mile or two off.

(3)  He was in a Vietnamese village without permission when it was raided by the enemy.  He heard the sound of the raid and someone trying the enter the residence where he was hiding.

(4)  He was in a bunk in a Vietnam village with a Vietnamese girl to whom he had been teaching English, when a man entered and pointed an AK-47 at him, but did not fire the weapon.

(5) He saw a man get a machete in his head.

(6) While in a village at the base of a mountain, about five miles from the beach, either a tank farm or the 84th Engineers came under attack.  There was gun fire and explosions all around them.

(7)  He experienced other incidents involving the sounds of nearby warfare such as sirens and helicopters.

The Veteran has testified that from the day of the first stressor forward, he was always a nervous wreck; that he has had recurrent thoughts and nightmares relating to the fireball he saw, the man who pointed the rifle at him, and the man who was struck with a machete; and that he has had trouble sleeping ever since he left Vietnam.

This information was not available to the November 2010 examiner in its entirety.  In addition, the examiner provided little in the way of a rationale for his conclusion that it was more likely than not that the Veteran's depression was due to declining health, rather than his experiences in the military and Vietnam.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In light of the receipt of additional information with respect to the Veteran's in-service experiences, their reported effects, and the limited rationale offered by the examiner, the Board finds the November 2010 opinion inadequate as it pertains to the issue of service connection for an acquired psychiatric disorder.  A new examination and medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra.

As to the Veteran's claim for service connection for hypertension, the evidence reflects that the Veteran has been diagnosed with hypertension.  In addition, as noted previously, the Veteran is presumed to have been exposed to herbicides during service in Vietnam.

Although VA has not conceded a relationship between hypertension and exposure to herbicides, it is significant to note that prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.

Given the evidence of a current diagnosis of hypertension, the Veteran's presumed exposure to herbicides during service, and recent information from NAS as to a possible association between the two, the Board finds that an examination and medical opinion-based on full review of the record and supported by complete, clearly-stated rationale-is needed to fairly resolve the claim for service connection for hypertension, to include as due to exposure to herbicides.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra..

Accordingly, the AOJ should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, and VA vascular examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examinations and/or testing, without good cause, may result in denial of his claims for service connection for hypertension and an acquired psychiatric disorder.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.

Prior to arranging further examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The evidence  reflects that the Veteran underwent treatment for substance abuse at the VA Medical Center (VAMC) in Waco, Texas, in 1992 and in the 1980s.  See VA Form 10-7131 (Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action) dated in July 1992 (noting an admission to the Waco VAMC for substance abuse); report of November 2010 VA examination (wherein the Veteran reported being admitted to the Waco VAMC for alcohol treatment in the 1980s).  The AOJ has associated electronic records from the Waco VAMC, dated from January 1994 forward, with the claims file.  However, the record does not reflect that reasonable efforts to obtain earlier-dated records have been exhausted.  It does not appear, for example, that the AOJ has asked the VAMC to search for archived records.

In addition, records of the Veteran's treatment through the VA Central Texas Healthcare System (HCS) were last associated with the Veteran's electronic claims files on November 7, 2012.  During the November 2015 Board hearing, the Veteran testified that he had been participating in weekly PTSD group therapy at the VA Community Based Outpatient Clinic in Bryan/College Station, Texas for almost two years.  Hence, it appears clear that more recent medical records from these facilities exist.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should make efforts to obtain records associated with the Veteran's reported treatment for substance abuse at the Waco VAMC in 1992, and in the 1980s, as well as all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran at the above-noted facilities since November 7, 2012.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also obtain other Federal records.  The Veteran has reported undergoing surgical removal of a pilonidal cyst at Fort Leonard Wood during service in 1971; the records of which he believes may contain information relevant to his claim for service connection for inclusion body myositis of multiple joints.  He has also reported seeing a psychiatrist on several occasions during service.

In this regard, the Board notes that the AOJ sought and received service treatment records in August 2004.  However, historically, records of in-service hospital and psychiatric care were sometimes stored separately from other records.  Because it is not clear that efforts have been exhausted to obtain the records of the Veteran's in-service hospital and psychiatric care, and because it appears that such records could contain information relevant to the claims remaining on appeal (to include, potentially, his heart and/or hepatitis claims, if the surgical records contain evidence of a transfusion and/or electrocardiogram abnormalities), additional development is required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the AOJ should request through official sources the hospital records that correspond to the surgery the Veteran reportedly underwent at Fort Leonard Wood in 1971 for removal of a pilonidal cyst, as well as any records of in-service psychiatric care.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private (non-VA) medical records, including copies of any relevant records from Texas A&M University and an unnamed neurologist in College Station, Texas, pertaining to treatment for inclusion body myositis; the facility where he reportedly underwent a cardiac stress test in 2005; and Scott & White Hospital in College Station, pertaining to recent testing and/or treatment for hepatitis C.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims remaining on appeal.

The Veteran's claims for a TDIU and for SMC based on the need for the regular A&A of another person or housebound status are inextricably intertwined with the service connection claims that are currently being remanded, inasmuch as TDIU and SMC are awarded on the basis of impairment due to service-connected disability, and the Veteran has not yet be granted service connection for any condition.  As such, further adjudicatory action on the Veteran's TDIU and SMC claims will be deferred pending completion of the development sought below.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Request from all appropriate source(s) a complete copy of any hospital records that correspond to the surgery the Veteran reportedly underwent at Fort Leonard Wood in 1971 for removal of a pilonidal cyst, as well as any records of in-service psychiatric care.  If additional information is required from the Veteran to request the records, he should be asked to provide the additional information.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  If any of the records sought cannot be obtained, a formal finding of unavailability should be made.

2.  Make efforts to obtain records associated with the Veteran's reported treatment for substance abuse at the Waco VAMC in 1992, and in the 1980s, to include a request that the VAMC search archived records, if appropriate, and obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the VA Central Texas HCS since November 7, 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  If any of the records sought cannot be obtained, a formal finding of unavailability should be made.

3.  Furnish to the Veteran and his representative a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, including copies of any relevant records from Texas A&M University and an unnamed neurologist in College Station, Texas, pertaining to treatment for inclusion body myositis, the facility where he reportedly underwent a cardiac stress test in 2005, and Scott & White Hospital in College Station, pertaining to recent testing and/or treatment for hepatitis C.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, obtain all identified evidence not currently of record-including copies of any relevant records from Texas A&M University, Scott & White Hospital, the facility where he reportedly underwent a cardiac stress test in 2005, and the neurologist in College Station who treated him for inclusion body myositis-following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran meets the diagnostic criteria for PTSD.   If a diagnosis of PTSD is deemed appropriate, the examiner should render an opinion, based on examination of the Veteran, any testing results, and review of the record-to include any statements or other documents referencing the Veteran's fear of hostile military activity (to include as summarized in this REMAND, as set forth above)-as to whether the Veteran's fear of hostile military activity is sufficient to have resulted in PTSD, and, if so, whether the Veteran's PTSD symptoms are related to such fear.

If any psychiatric diagnosis/es other than (or in addition to) PTSD is/are deemed appropriate, for each diagnosed disability, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to include as a result of the Veteran's fear of hostile military activity.

In so doing, the examiner must discuss the medical significance, if any, of the fact the Veteran presented for treatment in April 1973 with complaints of a sleeping problem, and that he reported a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble when examined for separation from service.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  Also arrange for the Veteran to undergo VA vascular examination, by an appropriate physician, at a VA medical facility.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension had its onset in, or is otherwise medically related to, service, to include presumed in-service exposure herbicides.

In so doing, the examiner must discuss the medical significance, if any, of the fact that the National Academy of Sciences has concluded that there is "limited or suggestive evidence" of an association between hypertension and exposure to herbicides. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the above, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


